Citation Nr: 0735751	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for status post 
surgical repair of abdominal aneurysms, as secondary to 
service-connected status post myocardial infarction with 
angina.  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected status post myocardial infarction with 
angina.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In the August 2002 rating decision the RO denied the 
veteran's claim for an evaluation in excess of 30 percent for 
status post myocardial infarction.  Subsequent to the filing 
of a notice of disagreement with that decision, in January 
2005, the RO sent the veteran a November 2004 SOC.  In the 
DECISION section of that SOC, the RO stated that service 
connection was not established for status post surgical 
repair of abdominal aneurysms.  In the REASONS AND BASES 
section of the SOC the RO explained that decision.  The RO 
also included the text of 38 C.F.R. § 3.310, the regulatory 
section addressing secondary service connection.  

The veteran subsequently perfected an appeal to the Board by 
filing a VA Form 9, dated in January 2005.  In that Form 9, 
the veteran addressed both the denial of his claim for a 
higher evaluation and denial of entitlement to service 
connection for the abdominal aneurysms.  

The Board raises no issue here as to any jurisdictional 
defects but merely explains its jurisdiction to review the 
issue of entitlement to secondary service connection for 
status post-surgical repair of abdominal aneurysm.  The RO 
treated included this issue as part of the veteran's claim 
for a higher rating.  Indeed, the claims are inextricably 
intertwined and including the veteran's arguments regarding 
his abdominal aneurysm as a manifestation of his service-
connected status post myocardial infarction with angina is 
not incorrect.  Regardless, the Board has determined that the 
issues are more properly characterized as depicted on the 
title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary to (1) afford the veteran a medical 
examination (as requested by the veteran) to determine 
whether his service-connected status post myocardial 
infarction with angina warrants an evaluation greater than 30 
percent disabling, (2) obtain a medical opinion as to whether 
the veteran's peripheral aneurysms, and/or status post 
surgical repair of his aneurysm were aggravated by his 
service connected status-post myocardial infarction with 
angina and whether his peripheral vascular disease was caused 
by or aggravated by his service connected status post 
myocardial infarction with angina.  

The most recent examination of the veteran's service-
connected status post myocardial infarction with angina 
cardiac is from March 2002.  That examination report 
referenced results of a September 2000 diagnostic test that 
showed an ejection fraction of 51 percent.  The examiner 
reported that the veteran was unable to perform a stress 
test, but estimated that the veteran should be capable of 6 
to 7 metabolic equivalents.  No rationale was provided as to 
how the examiner arrived at this estimation. 

More importantly, since that examination, the veteran 
underwent a cardiac work up in June 2002, another diagnostic 
myocardial perfusion agent diagnostic test, in July 2002, and 
surgical treatment for occluded cardiac vessels in July 2003.  
While the results of the July 2002 diagnostic test list 
ejection fraction of 60 percent, this standing alone, is 
insufficient for the Board to decide this issue.  

VA's duty to assist may require "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Here, not only is the March 2002 examination five years old, 
but the veteran has undergone cardiac treatment since that 
examination.  Therefore, on remand, the veteran must be 
afforded a VA examination, including any necessary diagnostic 
tests.  

Additionally, the most recent VA treatment records are from 
2004.  The veteran should be asked to identify any relevant 
treatment that he has received, either at VA or elsewhere, 
since March 2004.  Any identified records should be obtained 
and associated with the claims file.  In the event that the 
veteran does not respond, any records existing VA records 
from later than March 2004 should nevertheless be obtained 
and associated with the claims file.  

Of record are medical opinions from the chief of surgery at a 
VA Medical Center (VAMC) and from "T.G.", M.D.  These 
opinions address causation of the veteran's aneurysm by his 
service-connected status post myocardial infarction with 
angina.  However, neither opinion addresses whether this 
service-connected disability aggravated his aneurysm.  In a 
communication received in December 2001, the veteran stated 
"I believe my problems have all been caused by blockages of 
blood throughout my life."  

Reading this communication in a manner most favorable to the 
veteran, an opinion should be obtained as to whether the 
veteran's service connected status post myocardial infarction 
with angina caused or aggravated his peripheral vascular 
disease.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the veteran to identify any 
treatment that he has received for his 
cardiac condition since March 2004.  
Obtain any records of VA treatment of his 
cardiac condition since March 2004 and 
make efforts to obtain any other pertinent 
records identified by the veteran.  

2.  After the above development is 
completed and any records obtained 
associated with the claims file, schedule 
the veteran for a VA examination.  The 
examiner is asked to review the veteran's 
claims file in conjunction with the 
examination and to annotate the report as 
to whether he or she did review the claims 
file.  The examiner is asked to provide 
the following and to provide a rationale 
for all opinions rendered:  

(a)  Determine, to the extent possible, 
the metabolic equivalents achieved by the 
veteran and whether dyspnea, fatigue, 
angina, dizziness, or syncope occurs.  The 
examiner is also asked to determine 
whether the veteran suffers from left 
ventricular dysfunction and the veteran's 
ejection fraction.  Finally, the examiner 
is asked to state whether the veteran has 
chronic congestive heart failure or more 
than one episode of acute congestive heart 
failure in the past year.  

All indicated diagnostic tests should be 
conducted.

(b)  Render an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the veteran's 
service connected status post myocardial 
infarction aggravated his aneurysm or 
aggravated his post surgical repair of his 
abdominal aneurysm.  

(c)  Render an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the veteran's 
service connected status post myocardial 
infarction with angina caused or 
aggravated his peripheral vascular 
disease.  

3.  Then, readjudicate the veteran's claim 
on appeal.  If the disposition remains 
less than completely favorable to the 
veteran, furnish the veteran, and his 
representative, a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

